internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi - plr-110007-03 date date x d1 d2 d3 year year year trust trust dear this responds to a letter dated date and subsequent correspondence submitted on behalf of x by x’s authorized representative requesting a ruling under sec_1361 of the internal_revenue_code the information submitted states that x elected to be an s_corporation for its taxable_year beginning d1 of year x’s shareholders at the time of its s_corporation_election included trust and trust both of which made timely elections to be treated as electing small_business trusts esbts both trust and trust include provisions allowing the trustees to distribute at any time and from time to time in the trustees’ sole discretion to any one or more of the potential charitable beneficiaries such sums of net_income but not principal from the trust as such trustees deem advisable the potential charitable beneficiaries shall plr-110007-03 -2- be such one or more organizations as may be selected by the trustees in their sole discretion from time to time consisting only of corporations associations and institutions which are organized and operated exclusively for religious charitable literary and educational_purposes and projects and which are described in sec_170 and sec_501 prior to d1 of year the trustees of trust permanently disclaimed the power to make discretionary distributions to any charitable_beneficiary before d2 of year and permanently disclaimed the power to make discretionary distributions to any charitable_beneficiary other than two named foundations after d1 of year on d3 of year subsequent to d1 of year and date but prior to date the trustees of trust permanently and immediately disclaimed the power to make discretionary distributions to any charitable_beneficiary other than one named foundation x represents that the disclaimers by the trustees of trust and trust are valid under the trust instruments and applicable local law sec_1362 provides that except as provided in sec_1362 a small_business_corporation may elect in accordance with the provisions of sec_1362 to be an s_corporation sec_1361 defines an s_corporation as a small_business_corporation for which an election under sec_1362 is in effect for the taxable_year sec_1361 provides that a small_business_corporation means a domestic_corporation that is not an ineligible_corporation and that does not a have more than shareholders and b have as a shareholder a person other than an estate a_trust described in sec_1361 or an organization described in sec_1361 who is not an individual sec_1361 provides that for purposes of sec_1361 an esbt may be a shareholder of an s_corporation sec_1361 provides that in the case of an esbt each potential_current_beneficiary pcb of such trust shall be treated as a shareholder for purposes of sec_1361 except that if for any period there is no pcb of such trust such trust shall be treated as the shareholder during such period sec_1361 defines an esbt sec_1361 provides that for purposes of sec_1361 the term potential_current_beneficiary means with respect to any period any person who at any time during such period is entitled to or at the discretion of any person may receive a distribution from the principal or income of the trust sec_1_1361-1 of the income_tax regulations provides that in general for purposes of determining whether a corporation is a small_business_corporation within the meaning of sec_1361 each pcb of an esbt generally is treated as a shareholder of the corporation subject_to the provisions of sec_1 plr-110007-03 -3- m a pcb generally is with respect to any period any person who at any time during such period is entitled to or in the discretion of any person may receive a distribution from the principal or income of the trust a person is treated as a shareholder of the s_corporation at any moment in time when that person is entitled to or in the discretion of any person may receive a distribution of principal or income of the trust sec_1_1361-1 provides that in general a person to whom a distribution is or may be made during a period pursuant to a power_of_appointment is a pcb thus if any person has a lifetime power_of_appointment that would permit distributions from the trust to be made to more than persons the corporation’s s_corporation_election will terminate because the number of pcbs will exceed the shareholder limit of sec_1361 sec_1_1361-1 provides that if the holder of a power_of_appointment permanently releases the power in a manner that is valid under the applicable local law the persons that would be pcbs solely because of the power will not be pcbs after the effective date of the release sec_1_1361-1 provides that sec_1_1361-1 is applicable for taxable years of esbts beginning on and after date based solely on the facts and representations submitted we conclude that x’s s_corporation_election was not ineffective because of the power of the trustees of trust to make distributions of trust income to an unlimited number of charitable beneficiaries because that power was disclaimed prior to the effective date of x’s s_corporation_election we further conclude that x’s s_corporation_election was not ineffective as a result of the power of the trustees of trust to make distributions of trust income to an unlimited number of charitable beneficiaries prior to their disclaimer on d3 of year because that power was permanently released by a disclaimer that was valid under applicable local law pursuant to sec_1_1361-1 and was made prior to the date of applicability of sec_1_1361-1 except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described above under any other provision of the code including whether x was or is a small_business_corporation under sec_1361 plr-110007-03 -4- this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to x's authorized representative sincerely enclosures copy of this letter copy for sec_6110 purposes j thomas hines chief branch office of the associate chief_counsel passthroughs and special industries
